                    IN THE UNTED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                            Case No. 7:16-cv-30-H-KS

BONNIE PELTIER, as Guardian of A.P.,               )
a minor child, et al.,                             )
                                                   )
                                                   )
                         Plaintiffs,               )    ORDER TO ATTEND
                                                    ) HEARING BY TELEPHONE
v.                                                 )
                                                   )
CHARTER DAY SCHOOL, INC., et al.,                  )
                                                   )
                         Defendants                )



      For good cause shown, the Motion to Attend Hearing by Telephone,

submitted by Defendants with no objection by Plaintiffs allowing Defendants' Texas

counsel, Aaron Streett and Mark Little, to attend the Non-Final Pretrial Conference

scheduled for June 19, 2019, at 10:30 a.m. in Greenville Annex Courtroom by

telephone is ALLOWED. The Clerk is directed to provide Defendants with call-in

instructions.

      This the 4th day of June 2019.

                                            ____________________________
                                            __________
                                            __       ___
                                                       _ ________________
                                            Kimberly A.. Swank
                                                    yA
                                            United States Magistrate Judge
